DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the limitation “the lower bearing surface is an upper surface of a first bearing ring” (emphasis added) renders the claim indefinite. It is not clear if such first bearing ring is same or different from the “bearing ring” set forth in the preceding claim 1.
In claim 9, the limitation “the support row assembly comprises a roller bearing assembly” (emphasis added) renders the claim indefinite. The relationship of such roller bearing assembly to the “support bearing assembly” set forth in the preceding claim 1 is not sufficiently clear.
Applicant is requested to provide a correction and/or clarification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or 
See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,538,291 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all structural limitation of claims 1-20 are fully encompassed in claims 1-24 of the ‘291 Patent


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindblade et al. (US 8,950,349 B2)
Lindblade et al. show a deployable assembly for in-situ remediation of a support row assembly supporting an axial load of a turret on a turret supporting structure of a floating vessel (see Fig 5, Fig 9 and Fig 12), comprising: a support bearing assembly [150, 650] having an upper bearing surface, a lower bearing surface, and a plurality of bearings, wherein the plurality of bearings are configured to be disposed between the upper bearing surface and the lower bearing surface, the lower bearing surface is an upper surface of a bearing ring, the bearing ring is configured to be located around a circumference of the turret [102, 602], and the plurality of bearings are configured to support the axial load upon installation of the support bearing assembly. 
Re claim 2, the lower bearing surface is an upper surface of a first bearing ring, the upper bearing surface is a lower surface of a second bearing ring, and the plurality of bearings are configured to move on the lower bearing surface or the upper bearing surface. 
Re claim 3, the upper bearing surface is a lower surface of a plurality of couplers that are secured by bolting to the turret by a plurality of inner ring fasteners coupled to the turret (see Fig 9 and Fig 12; col. 8, lines 29-42; and col. 9, lines 1-12), and the plurality of bearings are configured to move on the lower bearing surface or the upper bearing surface. 
Re claim 4, the plurality of bearings are configured to move on the lower bearing surface. 
Re claim 7, the plurality of bearings are a plurality of roller bearings configured to roll on the lower bearing surface and the upper bearing surface. 
Re claim 8, a plurality of reaction plates [612, or 918] configured to support the axial load upon installation of the support bearing assembly. 
Re claim 9, the support row assembly comprises a roller bearing assembly disposed between an inner ring connected to the turret and an outer ring connected to the vessel [104]. 
Re claim 10, the inner ring is bolted to the turret by a plurality of inner ring fasteners, and wherein the outer ring is bolted to the vessel by a plurality of outer ring fasteners (see Fig 12). 
Re claim 11, the support bearing assembly is configured to couple to one or more of the plurality of inner ring fasteners. 
Re claim 12, the support bearing assembly is configured to support the axial load through one or more of the plurality of inner ring fasteners. 
Re claim 13, the deployable assembly further comprising a plurality of reaction plates [612, or 918], wherein the plurality of reaction plates, the lower bearing surface, the plurality of bearings, and the upper bearing surface are configured to support the axial load upon installation of the support bearing assembly. 
Re claim 14, the deployable assembly further comprises a plurality of hydraulic jacks [190] configured to move the turret (Figures 14, 16 and 17) such that the axial load is removed from the support row assembly and transferred to the support bearing assembly (see Fig 17). 
Re claim 15, the deployable assembly comprises a support bearing assembly with a plurality of couplers bolted to the turret by a plurality of fasteners (see Fig 9 and Fig 12), a plurality of reaction plates [612, or 918], and a plurality of bearings, wherein: the plurality of bearings are a plurality of roller bearings, the plurality of reaction plates and the plurality of couplers are configured to support the plurality of bearings therebetween, and the plurality of reaction plates, the plurality of couplers, and the plurality of bearings are configured to support the axial load of the turret upon installation of the support bearing assembly. 
Re claim 16, the plurality of couplers are bolted to a plurality of inner ring fasteners coupled to the turret (see Fig 9 and Fig 12; col. 8, lines 29-42; and col. 9, lines 1-12),  
Re claim 17, the deployable assembly further comprises a bearing ring, wherein the bearing ring is configured to be disposed between the plurality of reaction plates and the plurality of couplers, and the plurality of bearings are configured to move on an upper surface of the bearing ring. 
Re claim 18, a bearing ring is located around a circumference of the turret between the plurality of reaction plates and the plurality of couplers, wherein the plurality of bearings are configured to move on a surface of the bearing ring. 
Re claim 19, the deployable assembly further comprises a plurality of hydraulic jacks [190] configured to move the turret (Figures 14, 16 and 17) such that the axial load is removed from the support row assembly and transferred to the support bearing assembly (see Fig 17). 
	Re claim 20, the step set forth in the method claim are described in Fig 14, 16 and 17, and col. 9-10)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lindblade et al. (US 8,950,349 B2) in view of Askestad (US 5,359,957 A)
Lindblade et al. show a turret assembly comprising: a plurality of bearings to support axial load, wherein the bearings are configured as roller bearings. Lindblade et al. however do not show the bearings configured as slide bearing pads.
Askestad shows a turret assembly comprising a plurality of axial bearings to support axial load, wherein the axial bearings are configured to be roller bearings or slide bearing pads (see col. 6, lines 31-35), thereby establishing an equivalence between the two types of bearings.
	Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to replace the roller bearings of Lindblade et al. with slide bearing pads, as taught by Askestad. Having such an arrangement would have simplified the bearing construction and reduced overall cost. With such an arrangement in place, the bearing pads would be able to slide on the lower bearing surface or the upper bearing surface. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Slob et al. (US 10,760,612) shows a turret with axial bearings [30] to support axial load, wherein the axial bearing are configured to be roller bearings or slide bearing pads (see col. 6, lines 33-38)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617